105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Loretta D. WHARRY, Appellant,v.BURLINGTON NORTHERN RAILROAD COMPANY, Appellee.
No. 96-2959.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 2, 1996.Filed Jan. 8, 1997.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Loretta Wharry appeals from the district court's1 order granting Burlington Northern Railroad Company summary judgment on statute of limitations grounds in Wharry's employment discrimination action filed under Title VII and the Americans With Disabilities Act.  Having reviewed the record and Wharry's arguments on appeal, we conclude that the district court's rulings were clearly correct and that an opinion would lack precedential value.  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota